Title: To Alexander Hamilton from Samuel Ogden, 5 October 1795
From: Ogden, Samuel
To: Hamilton, Alexander


Newark [New Jersey] October 5,1795. “Being informed that Mr Dessasure has lately resigned his Office as director of the Mint; and that several Characters of the very first respectability of this State, have recommended to the President of the United States, David Ford, as a proper person to succeed him; I take up my pen to inform you, that I think him very well Quallified to fill that Office, and that I believe, as a Man, of Business, and strict integrity, none will be found to exceed him, or give more general satisfaction…”
